DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 11/01/2022.  Applicant’s application is a CIP of 15/177,168 (now US Patent #10,783,534) which is a CIP of 15/177,178 (now abandoned) which is a CIP of 15/177,193 (now abandoned).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5, 9, 21 and 22 are amended in Applicant’s submission received on 11/01/2022.  Claims 1, 4 and 14 were previously canceled.  Claims 2, 3, 5-13 and 15-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Response to Arguments
Applicant’s arguments received on 11/01/2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues claim 21 is directed to a practical application of a map-based visualization of online activity.  Applicant also argues amended claim 21 recites the extracting by executing Java script code to electronically extract at least one key element from within a webpage during a visit to the webpage by a consumer.  Applicant submits these claim features are not abstract ideas and could not be grouped into mental processes because a person could not attend during a visit by a consumer a website for key element extraction.
Examiner respectfully disagrees in that the extracting of key elements during consumer visits to webpages is considered an additional element beyond the abstract idea which entails the steps of comparing, generating, converting, comparing, generating and providing.  The extracting amounts to mere data gathering and is considered insignificant pre-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  Also, the courts have recognized that receiving electronic data is considered insignificant pre-solution activity (see MPEP 2106.05(g) with examples referencing electronic data gathering in CyberSource and Electric Power Group).  Such data gathering is also considered well-understood, routine and conventional (see MPEP 2106.05(d)(II) with examples referencing receiving or transmitting data over a network e.g., using the Internet to gather data…see Symantec, TLI Communications, OIP Techs, and buySAFE).  Also, with respect to the displaying, but for being “computer implemented”, nothing precludes a person from using and filtering the information in the collection of data they’ve received to mark points on a map indicating a location of a consumer.  Further, the reliance on computers for implementation is at such a high level of generality that it amounts to no more than mere instructions to apply the exception using generic computers or merely use computers as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  
Applicant’s arguments received on 11/01/2022 regarding the 35 U.S.C. 103 rejection are directed to the amended feature regarding executing Javascript code to extract key elements.  An updated rejection is provided below relying on newly cited reference Oliver et al US 2013/0198125.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 5-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 21 for example recites an abstract idea of analyzing a collection of consumers and their behavior data, generating lists of consumers from the analysis and displaying the results which falls under the abstract idea subject matter grouping of mental processes which includes performance in the human mind or with pen and paper.  The limitations that recite the abstract idea are indicated in bold below:
executing Java script code to electronically extract at least one key element directly from within a webpage, during visit to the webpage by a consumer, to determine online behavior data of the consumer among a set of consumers during a first period;
receiving filter criteria; 
comparing the filter criteria to consumer profiles of the set of consumers, each of the consumer profiles associated with the online behavior data determined during the first time period for each consumer of the set of consumers; 
generating a first audience list including one or more consumers of the set of consumers based on the comparison of the filter criteria to the consumer profiles; 
converting each of the consumer profiles of the set of consumers to updated consumer profiles of the set of consumers, the converting based on updated online behavior data each consumer of the set of consumers determined during a second time period; 
comparing the filter criteria to the updated consumer profiles of the set of consumers; 
generating a second audience list including one or more consumers of the set of consumers based on the comparison of the filter criteria to the updated consumer profiles; and 
providing a map-based visualization of online activity of the set of consumer by outputting to a display data representative of points on a map, each point on the map associated with a location of a respective consumer of the second audience list.

From a collection of consumer behavior information and profiles, a person can reasonably perform the steps of generating a list of consumers using filter criteria when looking at behavior information from a time period.  A person can reasonably update consumer profiles based on newly received information from another time period.  A person can reasonably reapply the filter criteria to the now updated consumer profiles and generate another list of consumers.  Also, with respect to the displaying, but for being “computer implemented”, nothing precludes a person from using and filtering the information in the collection of data they’ve received to mark points on a map indicating a location of a consumer.  Further, the idea of analyzing consumer behavior information is a type of marketing or sales activity that businesses or companies do in order to grow their business or retain customers by targeting certain consumers based on their analysis.  Therefore, with respect to marketing and sales activities, Applicant’s claims describe an abstract idea in the abstract idea subject matter grouping of certain methods of organizing human activity which includes a sub-grouping of marketing and sales activities.  Applicant’s specification supports this conclusion (see 0045 – possible user of the platform may be, for example, webpage publisher, advertiser, agency, or a content provider in order to determine, for example, which advertisement media to present, how to target the advertisements, and who to display the advertisements to; see 0047 - execute an appropriate marketing or sales campaign to increase the likelihood that the user converts to a customer).  The performance of the claim limitations using a generic computer does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of computer implemented to perform the abstract idea is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computers or merely using computers as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer element does not impose any meaningful limits on practicing the abstract idea.  Also, the additional elements of executing Java script code to electronically extract at least one key element directly from within a webpage, during visit to the webpage by a consumer, to determine online behavior data of the consumer among a set of consumers during a first period and receiving filter criteria amounts to mere data gathering and is considered insignificant pre-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s receiving/retrieving of data and criteria aligns with this reference to CyberSource because the limitations also serve the purpose of obtaining data for analysis and determinations.  Further, the displaying of points/locations and online behavior on a map constrained by being “computer implemented” lacks technical implementation details.  Computer-implemented displaying of results of an analysis does not go beyond mere instructions to use a computer which does not demonstrate a practical application similar to the conclusions drawn regarding displaying results in Electric Power Group.  In addition, there is no improvement to the computer itself or another technology demonstrated by the map-based visualization.  Accordingly, these additional elements alone and in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computers or merely using computers as a tool to perform an abstract idea.  For the extracting (including extracting narrowed to web crawler in claim 22) and receiving steps considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network, e.g., using the Internet to gather data, is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  In addition, newly cited reference Oliver US 2013/0198125 supports this conclusion.  Also, like the displaying of results of an analysis from a collection of data in Electric Power Group, Applicant’s displaying does not recite any particular assertedly inventive technology, technique or programming for displaying points on a map associated with locations of consumers.  Also, plotting locations on a map is considered well-understood, routine and conventional.  See for example Fanous US 2016/0171542 Fig. 18 and paragraph 0221 (“Customer profile 1800 also displays a map with geographic data that relates the address for the customer indicated by the customer name indicator 1820 with the address for the business indicated by the business name 1810.”).  Also see Meisels US 9,552,334 B1 col. 51:26-31 (“In an embodiment, the batch process can also generate various “heat maps”: visual representations of the earth or regions of the earth with concentrated data points that may represent different people, activities, events, tags, topics, trends, and sentiments that existed or occurred or may exist or occur at a specific point in time or period of time.”).  As a whole, the claim does not recite anything more than “apply it on a computer” which does not demonstrate an inventive concept.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: displaying the map to a platform user (claim 2); indicating the types of filtering criteria mentioned in claim 1 (claim 3); analyzing a parameter (claims 10 and 11); filtering based on reference key elements (claims 14); comparing key elements (claim 16); provide an advertisement to the consumer based on the in-market status (claim 18).  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Claims 4-9, 12, 13, 15 and 22 further limit the data gathering of behavior data identified above as insignificant extra-solution activity and also serve to generally link to a particular technological environment by including machine learning, cookies for tracking, parsing, and web crawler extracting all recited at a high level of generality.  Such further limiting does not change the conclusions regarding the gathering or acquiring of data.  Further, machine learning, cookies for tracking, parsing, and web crawler extracting are all considered well-understood, routine and conventional based on the prior art cited for those particular limitations in the 35 U.S.C. 103 rejection below.  Also, claim 18’s receiving/transmitting online with a user device demonstrates generally linking to a particular technological environment and is well-understood, routine and conventional based on the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)).  Claim 19’s updating a database with status and claim 20’s exporting to a CRM database demonstrate insignificant post-solution activity and are also well-understood, routine and conventional based on the Versata and OIP Techs court decisions regarding storing information in memory, based on the Alice Corp and Ultramercial court decisions regarding electronic recordkeeping and based on the Symantec, TLI, and OIP Techs. court decisions regarding receiving or transmitting data over a network (see MPEP 2106.05(d)(II)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 7-13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al. US 2012/0047005 A1 (hereinafter Connelly) in view of Fanous et al US 2016/0171542 A1 (hereinafter Fanous) and further in view of Browning US 2015/0142888 A1 (herein after Browning) and further in view of Oliver et al US 2013/0198125 A1 (hereinafter Oliver).

Regarding claim 21, Connelly discloses a computer implemented method comprising:
…determine online behavior data of the consumer among a set of consumers during a first period (0075 – data collected from web site X and web site Y; 0017, 0018 – historical audience data such as online behavior and actions exhibited in the past (e.g. browsing, search, purchase); 0023 – historical audience data such as users who have visited particular website or set of websites; visitorship classified “visitors to the ABCDEF website”; 0042 – the gathered and stored historical audience data that is used to predict audience volume - “gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like”; Fig. 1; 0066, 0025 – historical audience data includes many time periods); 
receiving filter criteria (0017, 0023, 0026 – via a query, user defines an audience for requesting an audience volume prediction of users that exhibit certain online behavior based on the query; 0018 – “For example, an audience may be defined as women between the ages of 30 and 50, who are in market for European travel, and who have visited my website A but not my website B in the last 60 days “; 0023 – visitorship categories include categories related to particular visits to certain websites, subsections of websites, collections or classes of websites; 0064, Fig. 7); 
comparing the filter criteria to consumer profiles of the set of consumers, each of the consumer profiles associated with online behavior data retrieved during the first time period for each consumer of the set of consumers (0027, 0066 – time period indicated to specify which historical data is to be analyzed; 0026, 0027, 0071, 0072 - analysis of historical audience data based on query specified by user; 0017, 0018 – online behavior; Fig. 7, 0064, 0070 - query results; 0067 – retrieve audience data to see what audience meets the query criteria; 0070 thru 0072- provide to the querying user, a number of persons e.g., web users, consumers, potential consumers that will be reached by an advertising campaign targeting persons according to the user specified query and based on the retrieved audience data);
generating a first audience list including one or more consumers of the set of consumers based on the comparison of the filter criteria to the consumer profiles (0070 thru 0072- provide to the querying user, a number of persons e.g., web users, consumers, potential consumers that will be reached by an advertising campaign targeting persons according to the user specified query and based on the retrieved audience data);
converting each of the consumer profiles of the set of consumers to updated consumer profiles of the set of consumers, the converting based on the online behavior data of each consumer of the set of consumers retrieved during the second period of time (limitation is interpreted to mean online consumer behavior is continually collected and as more data is collected this means the consumer information is updated; 0042, 0073, 0074 - collected audience data is collected over time which means it is updated; this limitation could also be interpreted as selecting a different time period which essentially selects the profiles reflective of a different time and therefore constitutes converting over to updated profiles…this is taught by Connelly’s tuning of audience results based on the user’s query by specifying a different time period as discussed in 0081, 0085 and then the audience analysis is repeated as discussed in 0087 to generate new results); 
comparing the filter criteria to the updated consumer profiles of the set of consumers (0042, 0073, 0074 - collected audience data is collected over time which means it is updated; 0026, 0027, 0071, 0072 - analysis of historical audience data based on query specified by user; 0067 – retrieve audience data to see what audience meets the query criteria; Fig. 7, 0064, 0070 - query results; 0070 thru 0072- provide to the querying user, a number of persons e.g., web users, consumers, potential consumers that will be reached by an advertising campaign targeting persons according to the user specified query and based on the retrieved audience data; also see Connelly’s “tuning” and repeating of audience analysis – 0081, 0085, 0087);  
generating a second audience list including one or more consumers of the set of consumers based on the comparison of the filter criteria to the updated consumer profiles (0070 thru 0072- provide to the querying user, a number of persons e.g., web users, consumers, potential consumers that will be reached by an advertising campaign targeting persons according to the user specified query and based on the retrieved audience data; also Connelly’s “tuning” and repeating of audience analysis and providing of results – 0081, 0085, 0087); and 
Connelly does not disclose providing map-based visualization…[see Browning below for visualization of online activity]…of the set of consumers by outputting to a display data representative of points on a map, each point on the map associated with a location of a respective consumer of the second audience list.  However, Fanous teaches querying for a list of customers (0108) and displaying a map with indications of geographical locations of a list of customers (Fig. 20, 0231, 0232).  Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the generating of an audience of people to target as part of advertising or marketing campaigns (0024, 0030, 0070) as taught by Connelly to include plotting the geographic locations of those people on a map as taught by Fanous because visually seeing where the people are located is an improvement over just reading text indicating locations and can be helpful in making user targeting decisions for advertising or marketing campaigns which would be beneficial to the users of Connelly’s system who specifically submit audience queries pertaining to particular locations (Connolly 0029).
While Fanous does not teach that the visualization (e.g., Fig. 20) includes online activity, Browning teaches displaying online activity information of users with respect to location (Fig. 2M, 2N, 2O, 0087-0091).  Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the display teachings of Fanous to include online activity information as taught by Browning because as taught by Browning such granular level information offers more information which is valuable to understanding an audience of consumers
While Fanous does not disclose executing Java script code to electronically extract at least one key element directly from within a webpage, during visit to the webpage by a consumer, Oliver in analogous art does teach collecting user online activities information such as web site names and webpage content using Javascript (0024, 0027, 0055).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the determining of online behavior taught by Connolly in view of Fanous and Browning to include the technique of using Javascript to collect user online activities information as taught by Oliver as it is a known technique to capture such data and would have yielded predictable results and resulted in an improved system by allowing automated collection of such desired information.   

Regarding claim 2, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly discloses generating a first and a second audience of people to target as part of advertising or marketing (0024, 0030, 0070).  Connelly does not disclose further comprising displaying, to a platform user, the points on a map, each of the points being associated with a location of each consumer of the first audience list.  However, Fanous teaches querying for a list of customers (0108) and displaying a map with indications of geographical locations of a list of customers (Fig. 20, 0231, 0232).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the generating of an audience of people to target as part of advertising or marketing campaigns (0024, 0030, 0070) as taught by Connelly to include plotting the geographic locations of those people on a map as taught by Fanous because visually seeing where the people are located is an improvement over just reading text indicating locations and can be helpful in making user targeting decisions for advertising or marketing campaigns which would be beneficial to the users of Connelly’s system who specifically submit audience queries pertaining to particular locations (Connolly 0029).

Regarding claim 3, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses wherein the one or more categories includes at least one of: In-Market, Interests, Demographics, B2B, Brands, health, home, In-Market Brands (0096 – categories for filtering data include n-Market, Geographic, Demographic, Frequent Buyers, Custom Categories, Interest, Branded Data, Business-to-business (B2B), and the like). 

Regarding claim 7, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses wherein the online behavior data is representative of behavior that includes at least one of visiting a plurality of webpages, interacting with the plurality of webpages, downloading the plurality of webpages, and purchasing at least one of a product and a service associated with the plurality of webpages (0023 – visitorship; 0042 – audience data - “gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like”; Fig. 1).

Regarding claim 8, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses wherein the online behavior data is representative of behavior that includes performing a payment at a Point of Sale (POS) terminal, wherein the payment is towards at least one of a product and a service associated with a plurality of webpages (0023 – visitorship; 0042 – audience data - “gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like”; Fig. 1). 

Regarding claim 9, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses further comprising storing a tracking cookie on a consumer device operated by at least one of the consumers of the set of consumers, wherein the extracting is performed, at least in part, by employing the tracking cookie (0037 – place cookie on client device; 0018 – example where a user visited website A but not website B; 0023 – visitorship – recognize what websites user visited; 0042 - While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1).

Regarding claim 10, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses further comprising receiving indication of at least one of a product and a service from a user of the computer implemented method (0017, 0018, 0026 – via a query, user requesting an audience of users that exhibit certain online behavior; 0017 - online behavior can be (e.g. browsing, search, purchase, Really Simple Syndication (RSS) feed, social network activity, forum posting, and the like); 0018 – user requesting the audience forecast to issue queries related to their own website(s).. “For example, an audience may be defined as women between the ages of 30 and 50, who are in market for European travel, and who have visited my website A but not my website B in the last 60 days “; 0029, 0064, Fig. 7). 

Regarding claim 11, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 10 as shown above.  Connelly further discloses wherein receiving the indication comprises analyzing a parameter associated with the user of the computer implemented method (0026 – analysis of historical audience data based on query specified by user; 0017, 0018, 0026 – via a query, user requesting an audience of users that exhibit certain online behavior; 0017 - online behavior can be (e.g. browsing, search, purchase, Really Simple Syndication (RSS) feed, social network activity, forum posting, and the like);  0018 – user requesting the audience forecast to issue queries related to their own website(s).. “For example, an audience may be defined as women between the ages of 30 and 50, who are in market for European travel, and who have visited my website A but not my website B in the last 60 days “; 0029, 0064, Fig. 7; Fig. 7, 0064, 0070 - query results; 0067 – retrieve audience data to see what audience meets the query criteria; 0070 thru 0072- provide to the querying user, a number of persons e.g., web users, consumers, potential consumers that will be reached by an advertising campaign targeting persons according to the user specified query and based on the retrieved audience data). 

Regarding claim 12, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses: recognizing content of at least one webpage operated by the user of the computer implemented method; and identifying at least one of a product and a service based on the recognizing but Connelly does not indicate that the recognizing is done by parsing (0075 – data collected from website; 0018 -  user requesting the audience forecast to issue queries related to their own website(s); 0017, 0018, 0023 - Visitorship categories may include categories related to particular visits to certain websites, subsections of websites, collections of websites, classes and/or categories of websites, and the like; 0042 - provide content such as web sites, online journals (e.g., blogs), photos, reviews, online services such as messaging, search, news, shopping, advertising, travel services, or virtually any other content and/or services. While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1)).  Fanous teaches the functionality of parsing information from data sources included websites (0088, 0123, 0124, 0134, 0135).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the recognizing of content and products or services from web pages as taught by Connelly to include doing so by parsing based on the parsing teachings of Fanous because it is a known technique for recognizing information on webpages and applying the known technique would have yielded predictable results of recognizing content from webpages.  

Regarding claim 13, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 12 as shown above.  Connelly further discloses further comprising extracting, from the at least one webpage, a reference set of key elements associated with at least one of the product and the service based on the recognizing (0075 – data collected from websites; 0018 -  user requesting the audience forecast to issue queries related to their own website(s); 0017, 0018, 0023 - Visitorship categories may include categories related to particular visits to certain websites, subsections of websites, collections of websites, classes and/or categories of websites, and the like; 0042 - provide content such as web sites, online journals (e.g., blogs), photos, reviews, online services such as messaging, search, news, shopping, advertising, travel services, or virtually any other content and/or services. While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1)).  Connelly does not indicate that the recognizing is done by parsing.  Fanous teaches the functionality of parsing information from data sources included websites (0088, 0123, 0124, 0134, 0135).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the recognizing of content and products or services from web pages as taught by Connelly to include doing so by parsing based on the parsing teachings of Fanous because it is a known technique for recognizing information on webpages and applying the known technique would have yielded predictable results of recognizing content from webpages.  

Regarding claim 15, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses further comprising: 
receiving a request to access a webpage among a plurality of webpages visited by a consumer device operated by the consumer (0034, 0042 – content such as web sites provided to audience’s client devices, Fig. 1); 
identifying the consumer based on at least one unique identifier associated with the request (0037 – place cookie on client device; 0018 – example where a user visited website A but not website B; 0023 – visitorship – recognize what websites user visited; 0042 - While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1);
identifying at least one other webpage among the plurality of webpages visited by the consumer based on at least one unique identifier (0037 – place cookie on client device; 0018 – example where a user visited website A but not website B; 0023 – visitorship – recognize what websites user visited; 0042 - While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1); 
extracting a comparison set of key elements from the at least one other webpage and (0017, 0018, 0023, 0042; 0075 – data collected from websites; 0026 – analysis of historical audience data based on query specified by user; 0017, 0018, 0023, 0042 – audience data including websites visited, categories of products purchased; 0067 – retrieve audience data to see what audience meets the query criteria), determining an in-market status of the consumer for at least one of a product and a service offered by the webpage by analyzing the comparison set of key elements and a reference set of key elements (the query criteria is interpreted as the reference elements and the audience data of online behavior is interpreted as the comparison elements because the audience data of online behavior contain the elements being analyzed and compared to the query criteria; 0082, 0096, 0099, Fig. 7 – use in-market categories for the query; 0017, 0018, 0042 – online behavior of audience; 0017, 0018 – requesting user can enter queries related to visits to specific websites, their own websites and purchases; 0023, 0064, 0082, 0099, 0100 - requesting user can specify queries about particular products; 0026 – analysis of historical audience data; Fig. 7, 0064, 0070 - query results; 0070 thru 0072- provide to the querying user, a number of persons e.g., web users, consumers, potential consumers that will be reached by an advertising campaign targeting persons according to the user specified query and based on the retrieved audience data). 

Regarding claim 16, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 15 as shown above.  Connelly further discloses wherein analyzing the comparison set of key elements comprises comparing the comparison set of key elements with the reference set of key elements associated with the webpage, wherein the reference set of key elements represents at least one of the product and the service offered by the webpage (the query criteria is interpreted as the reference elements and the audience data of online behavior is interpreted as the comparison elements because the audience data of online behavior contain the elements being analyzed and compared to the query criteria; 0082, 0096, 0099, Fig. 7 – use in-market categories for the query; 0017, 0018, 0042 – online behavior of audience; 0017, 0018 – requesting user can enter queries related to visits to specific websites, their own websites and purchases; 0023, 0064, 0082, 0099, 0100 - requesting user can specify queries about particular products; 0026 – analysis of historical audience data; Fig. 7, 0064, 0070 - query results; 0070 thru 0072- provide to the querying user, a number of persons e.g., web users, consumers, potential consumers that will be reached by an advertising campaign targeting persons according to the user specified query and based on the retrieved audience data).

Regarding claim 17, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses further comprising storing an in-market indicator on a consumer device or a server provisioning the web page visited by the consumer (storing of online behavior such as where/what audience visited, searched, browsed (i.e., online behavior) is interpreted as storing an in-market indicator because a user deliberately visiting, searching or browsing a website or topic is an indication of being in the market for whatever the website or topic is about; 0017, 0018, 0023, 0042 – online behavior of audience; 0018 – example where a user visited website A but not website B; 0023 – visitorship – recognize what websites user visited; 0042 - While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1; 0023 - users who have visited www.abcdef.com may be classified as "visitors to the ABCDEF website; 0018 - visited three pre-specified automobile comparison websites).

Regarding claim 19 and 20, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses further comprising updating a … database associated with at least one of the web pages visited by each of the consumers with an in-market status of the consumer (claim 19) and wherein the updating comprises exporting to the … database with in-market status indicators (claim 20) (0067 – database; storing of online behavior such as where/what audience visited, searched, browsed (i.e., online behavior) is interpreted as storing an in-market indicator because a user deliberately visiting, searching or browsing a website or topic is an indication of being in the market for whatever the website or topic is about; 0017, 0018, 0023, 0042 – online behavior of audience; 0018 – example where a user visited website A but not website B; 0023 – visitorship – recognize what websites user visited; 0042 - While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1; 0023 - users who have visited www.abcdef.com may be classified as "visitors to the ABCDEF website; 0018 - visited three pre-specified automobile comparison websites).  Connelly does not call the database or storage a customer relationship management (CRM) database; however, Fanous teaches customer relationship management (CRM) systems and/or customer insight (CI) systems used to analyze collected customer information, identify relationships between consumers and businesses and automatically target customers with advertising campaigns (Fig. 1, 0081 - customer relationship management (CRM) systems and/or customer insight (CI) systems configured to automatically generate advertising targeting information and/or advertising campaigns in accordance with embodiments of the invention are illustrated. The CI systems of several embodiments gather consumer and business information and identify relationships between consumers and businesses. The CI systems use these relationships to provide several functionalities that are useful in managing customer relationships with businesses. In a number of embodiments, a CI system can use information gathered concerning the customers of a business to automatically generate advertising targeting data and/or an advertising campaign targeting the customers of the business (0081).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s filing to modify the disclosed system of generating and storage of “customer insight” taught by Connelly to specify it being a CRM system like a CRM system taught by Fanous because as suggested by Fanous use of a CRM system is appropriately applicable in the context of performing customer insight.

Regarding claim 22, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly does not further disclose further comprising using a web crawler to electronically extract at least one additional key element from within the webpage visited by the consumer during the first time period.  However, Fanous teaches gathering information via web crawling processes (see paragraph 0109).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Connelly’s gathering of information about user online behavior (0017, 0018, 0023, 0042) by using a web crawler to gather information as taught by Fanous because one of ordinary skill in the art would have recognized that applying such known technique of using a web crawler to gather information would have yielded predictable results.

Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al. US 2012/0047005 A1 (hereinafter Connelly) in view of Fanous et al US 2016/0171542 A1 (hereinafter Fanous) in further view of Browning US 2015/0142888 A1 (herein after Browning) and further in view of Oliver et al US 2013/0198125 A1 (hereinafter Oliver) and in further view of Plourde et al. US 20160335674 A1 (hereinafter Plourde).

Regarding claims 5 and 6, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above and Connelly further discloses wherein determining the online behavior data at the first or second time periods comprises extracting content from a plurality of webpages, and further comprising (0075 – data collected from websites; 0017, 0018, 0023 - Visitorship categories may include categories related to particular visits to certain websites, subsections of websites, collections of websites, classes and/or categories of websites, and the like. For example, users who have visited www.abcdef.com may be classified as "visitors to the ABCDEF website"; 0042 - provide content such as web sites, online journals (e.g., blogs), photos, reviews, online services such as messaging, search, news, shopping, advertising, travel services, or virtually any other content and/or services. While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1)) but Connelly fails to teach analyzing the content by applying machine learning to the content (claim 5) and wherein the machine learning is at least one of a supervised machine learning and an unsupervised machine learning (claim 6 dependent from claim 5).  Plourde teaches analyzing content by supervised machine learning to help measure the extent to which customers possess a particular interest in given products for a particular campaign (0041, 0046, 0064).  Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the audience behavior analysis teachings of Connelly in view of Fanous, Browning and Oliver to include analyzing based on supervised machine learning because it provides as suggested by Plourde necessary and desirable safeguards from undesired results (0046 Plourde).

Regarding claim 18, Connolly in view of Fanous, Browning and Oliver teaches the computer implemented method of claim 21 as shown above.  Connelly further discloses further comprising: 
receiving a request to access a webpage among a plurality of webpages visited by a consumer device operated by the consumer (0034, 0042 – content such as web sites provided to audience’s client devices, Fig. 1); 
identifying the consumer based on at least one unique identifier associated with the request (0037 – place cookie on client device; 0018 – example where a user visited website A but not website B; 0023 – visitorship – recognize what websites user visited; 0042 - While providing such content or services, content server 116 may gather information about persons who access the provided content (e.g., web users, consumers and/or potential consumers), including but not limited to information such as products viewed or purchased, services viewed or purchased, articles read, content searches and the like. The gathered information may be collected, stored, correlated, or otherwise analyzed at an exchange server (not shown in FIG. 1); 
retrieving an in-market status associated with the consumer (storing of online behavior such as where/what audience visited, searched, browsed (i.e., online behavior) is interpreted as storing an in-market indicator because a user deliberately visiting, searching or browsing a website or topic is an indication of being in the market for whatever the website or topic is about; 0017, 0018, 0023, 0042 – online behavior of audience; 0067 – stored historical audience data is retrieved); and 
While Connelly discusses using the audience volume query results for advertising campaigns (0024 - seeking audience volume prediction prior to launching an advertising campaign to target a particular audience; 0070 – audience that will be reached by an advertising campaign targeting persons according to the user specified query), Connelly does not explicitly disclose performing the step of transmitting at least one advertisement to the consumer device based on the in-market status.  However, Plourde teaches determining “in-market” customers and then sending those customers an advertisement (0033 – advertisement content database; 0052 - gain or otherwise acquire users or customers to solicit via targeted advertisement campaigns. Such acquisition and subsequent interaction may occur via multiple means in various embodiments of the invention… advertisements displayed to persistently authenticated users; 0055 –information such as whether products belonging to similar product families or categories (and if so, which ones) have been viewed, the platform on which the initial and subsequent session logins occurred, the date, time, and location information when available may additionally be collected and added to the attributes data (M13) collected for the purposes of deducing and inferring customer interest; 0060 - determine whether the purpose of a given advertisement campaign is to match a set of products with customers known or likely to be most receptive to said products, or conversely, to match a given set of customers with products known or likely to be most appealing to said customers; 0064 - The result of the foregoing pairing process is the production of a set of client-specific product affinity data associated to a previously-specified set of customers to target during a particular campaign. Said data is a quantified predictive measure of the extent to which each customer within said client set has been computed—given previously available behavioral history—to possess a particular interest in a given set of products retained from the content database (M01) for the purpose of a particular campaign).  Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the generating of an audience of people to target as “in-market” and part of advertising or marketing campaigns (0024, 0030, 0070) as taught by Connelly in view of Fanous, Browning and Oliver to include the subsequent step of transmitting an advertisement to a consumer device of those in the target group as taught by Plourde because that is the purpose of generating the audience in Connelly.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Acharyya US 2015/0088598 A1 Cross-retail marketing based on analytics of multichannel clickstream (web-crawling – 0045; javascript – 0053; extraction module - 0100). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683